Case 17-35634        Doc 36     Filed 01/31/19     Entered 01/31/19 12:44:32          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 35634
         Denise Haggard

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/30/2017.

         2) The plan was confirmed on 01/22/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Converted on 09/11/2018.

         6) Number of months from filing to last payment: 9.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-35634             Doc 36         Filed 01/31/19    Entered 01/31/19 12:44:32                 Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $6,000.00
           Less amount refunded to debtor                              $1,126.37

 NET RECEIPTS:                                                                                             $4,873.63


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,000.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $210.61
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,210.61

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 AAA Checkmate LLC                       Unsecured      1,000.00         943.54           943.54          27.11       0.00
 American First Finance                  Unsecured      1,000.00       1,413.26         1,413.26          40.61       0.00
 AmeriCash Loans LLC                     Unsecured         350.00        413.55           413.55          11.88       0.00
 Brother Loan & Finance                  Unsecured      1,000.00         940.44           940.44          27.02       0.00
 City of Chicago Department of Revenue   Unsecured           0.00      1,608.10         1,608.10          46.21       0.00
 Crystal Rock Finance LLC                Unsecured      1,000.00         824.17           824.17          23.68       0.00
 Dash of Cash                            Unsecured         500.00        570.60           570.60           0.00       0.00
 Department Of Education                 Unsecured     16,414.00     16,619.68        16,619.68            0.00       0.00
 Department Stores National Bank         Unsecured         964.00      1,129.50         1,129.50          32.46       0.00
 Great American Finance Company          Unsecured      1,279.00       1,433.22         1,433.22          41.19       0.00
 Healthcare Associates Credit Union      Unsecured      2,306.00       2,281.49         2,281.49          65.56       0.00
 Merrick Bank                            Unsecured      1,836.00       1,790.36         1,790.36          51.45       0.00
 Midland Funding LLC                     Unsecured         840.00        895.75           895.75          25.74       0.00
 Midland Funding LLC                     Unsecured      1,504.00       1,516.32         1,516.32          43.57       0.00
 Navient Solutions INC                   Unsecured           0.00           NA               NA            0.00       0.00
 Quantum3 Group                          Unsecured         304.00        338.19           338.19           9.72       0.00
 Quantum3 Group                          Unsecured         829.00        887.24           887.24          25.50       0.00
 Quantum3 Group                          Unsecured      1,361.00       1,428.16         1,428.16          41.04       0.00
 Quantum3 Group                          Unsecured         571.00        646.00           646.00          18.56       0.00
 Quantum3 Group                          Unsecured      3,068.00       3,323.25         3,323.25          95.50       0.00
 Resurgent Capital Services              Unsecured         411.00        449.12           449.12          12.91       0.00
 Rise                                    Unsecured      2,500.00            NA               NA            0.00       0.00
 Santander Consumer USA Inc              Secured       38,456.00     38,078.34        38,078.34            0.00       0.00
 Sir Finance                             Unsecured      1,000.00            NA               NA            0.00       0.00
 WLCC dba CheckAdvanceUSA.net            Unsecured         500.00        811.24           811.24          23.31       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-35634        Doc 36      Filed 01/31/19     Entered 01/31/19 12:44:32             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00             $0.00
       Mortgage Arrearage                                     $0.00               $0.00             $0.00
       Debt Secured by Vehicle                           $38,078.34               $0.00             $0.00
       All Other Secured                                      $0.00               $0.00             $0.00
 TOTAL SECURED:                                          $38,078.34               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $40,263.18            $663.02              $0.00


 Disbursements:

         Expenses of Administration                             $4,210.61
         Disbursements to Creditors                               $663.02

 TOTAL DISBURSEMENTS :                                                                       $4,873.63


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 01/31/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
